DETAILED ACTION
Response to Arguments
Applicant's arguments filed 29 MAR 21 have been fully considered but they are not fully persuasive.
In response to the argument that US 2005/0217526 to Gerardi “does not disclose measurement or determination of the actual height or altitude of the firework projectile,” at least in part because “there does not appear to be any mention in the Gerardi specification of the specific words height and altitude” (internal quotation marks omitted), the examiner must respectfully disagree.  While conceding that Gerardi fails to use the terms height and altitude, such does disclose that “Once the bomb [e.g., aerial firework,] reaches its desired elevation (determined by an internal fuse or other means), the bomb explodes and disperses a plurality of stars stored within the body of the bomb … [which stars] form a firework pattern,” ¶ [0003], being known in the art.  Thus, contrary to Applicant’s assertion, Gerardi fairly discloses measurement and/or determination of the actual height or altitude of a firework projectile.
With respect to Gerardi failing to disclose an electronic controller including an altitude sensor configured to measure an altitude of the pyrotechnic projectile, as noted in the previous office action, Gerardi discloses that “a programmable element is provided separately from ignition means 24 and in communication with ignition means 24 [and with sub-unit GPS means 26], ” ¶ [0029].  Presuming sub-unit GPS means 26 measures the desired elevation disclosed by Gerardi, the programmable element fairly meets and these claimed limitations.
With respect to Gerardi failing to disclose that the electronic “controller is configured to poll the altitude sensor to determine when the altitude of the pyrotechnic projectile is above a predefined threshold altitude and cause the electronic match to activate the burst charge at least 
Specifically, if the elevation determination means does not poll the sensor therefor, another means of notifying the electronic controller of the elevation, such as the opening or closing of a switch, inheres, since the express intent is to detonate the device only after a desired elevation has been reached.  Absent evidence to the contrary, whatever that other means of notifying the controller is would be within the level of ordinary skill in the art at the time of invention.
In response to the arguments regarding GPS capabilities, whether GPS is up to the task is irrelevant because Gerardi discloses determining elevation.  That is, a prior inventor does not need to know everything about how or why its invention worked.  Nor must it conceive of its invention using the same words as the patentee would later use to claim it. Teva Pharmaceuticals Industries Ltd. v. AstraZeneca Pharmaceuticals LP, 331 F.3d 1378, 100 USPQ2d 1885, 1856 (Fed. Cir. 2011).   And, an inventor 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
need not know
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 that his invention will work for conception to be complete.  Price v. Symsek, 988 F.2d 1187, 1196, 26 USPQ2d 1031 (Fed. Cir. 1993).
  It is further noted that, whatever source Applicant relies on, Gerardi discloses that “ignition can be specified when the pyrotechnic sub-unit 14 has traveled a distance of 500 feet +/- 10 feet, or has arrived within 10 feet of a specified GPS coordinate,” ¶ [0028].  Because [0002], [0012]-[0013], any reference to GPS coordinates must either include or be in addition to the elevation of the device, since Gerardi is not only concerned with how far downrange a projectile has traveled, if at all, but also, the altitude of such in order to effect a desired pattern.
With respect to what Gerardi allegedly fails to disclose, “A patent need not teach, and preferably omits, what is well known in the art,” MPEP § 2164.01.  Thus, it is sufficient that Gerardi discloses a projectile that can be programmed.
For these reasons, the rejections based on Gerardi must be maintained.

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-9, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gerardi.
Re: claim 1, Gerardi discloses the claimed invention including a pyrotechnic projectile, e.g., Fig. 3, comprising: a burst charge 16, e.g., Figs. 1A and 1B, configured to provide a visual and/or audible effect upon activation thereof (Abstract, ¶ [0033]); an electronic match 24 configured to activate the burst charge; and an electronic controller (¶ [0029] discloses “a programmable element is provided separately from ignition means 24”) coupled to the electronic match, including an altitude sensor (“other means,” above) configured to measure an altitude of the pyrotechnic projectile, ¶ [0003], wherein the controller is configured to poll the altitude sensor to determine when the altitude of the pyrotechnic projectile is above a predefined threshold altitude and cause the electronic match to activate the burst charge at least in part according to the altitude of the pyrotechnic projectile (, ¶¶ [0022], [0027], [0028] disclose 22 based upon GPS locations, which are known to include latitude, longitude, and, particularly relevant here, altitude: see also the discussion above).
With respect to configured to poll, etc., whether positively disclosed by Gerardi, the controller, being disclosed as a microprocessor, is sufficiently configured to poll the altitude sensor (GPS, internal fuse or other means), determine whether the altitude of the pyrotechnic projectile is above a predefined threshold, and cause the electronic match to activate when the altitude is above the predefined threshold, because the controller need not be disclosed as performing the recited acts, but rather, need only be sufficiently configured to perform them.  Here, a microprocessor in combination with a GPS unit or other means fairly meets the claim.
In the alternative, although Gerardi discloses a generic “ignition means 24,” at ¶ [0027], and not an electronic match, specifically, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement an electronic match, since it was known in the art that electronic matches are used to ignite pyrotechnics.  See, e.g., US 5,157,222 to La Mura et al. (“La Mura”) disclosing electronic match 80, e.g., Fig. 8, for igniting charge 72 in the same field of endeavor.  Thus, disclosure of a generic ignition means likely anticipates the claimed species when such can be “at once envisaged” from the disclosure.  Per MPEP § 2131.02, III.
Under 103, Gerardi discloses the claimed invention except for an electronic match explicitly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an electronic match as the ignition means, since the equivalence of an electronic match and the disclosed ignition means for their use in the pyrotechnic art and the selection of any known equivalents to the disclosed ignition means would be within the level of ordinary skill in the art.  Particularly, though silent with respect to any particular ignition means, 
For similar reasoning, substituting polling for, e.g., a switch, would have been obvious to one of ordinary skill in the art at the time of invention.  Because Gerardi discloses, and indeed requires, elevation of the projectile be known prior to ignition, the means for determining such has been left to the skilled artisan, since how such is determined is not critical to the invention.
Re: claim 5, Gerardi further discloses wherein the pyrotechnic projectile includes one or more display charges 14, associated with the burst charge, as shown, and configured to provide the visual and/or audible effect.
Re: claim 7, Gerardi further discloses wherein the controller includes a microcontroller, as at ¶ [0026], an altitude sensor (GPS means 18) and a power source (inherent in both).
Re: claim 8, whether positively disclosed by Gerardi, a battery or capacitor would be inherent since Gerardi neither discloses, nor would it be prudent to use, a wire attached to the projectile to provide electricity thereto, and since, absent a physical electrical connection, a battery or capacitor would be among well-known options.
Re: claim 9, Gerardi discloses the claimed invention except for the altitude sensor being a barometric pressure sensor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a barometric pressure sensor for the GPS means disclosed, since the equivalence of such a sensor and the GPS means for their use in the pyrotechnic art and the selection of any known equivalents to a GPS means would be within the level of ordinary skill in the art.  Gerardi discloses igniting pyrotechnic projectiles at desired locations, ¶¶ [0020], [0026].  Altitude would inherently be part of any location determination.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).
Re: claim 11, see claim 1 above.  There does not appear to be any patentable distinction to be drawn between ‘configured to cause the electronic match to activate’ and ‘configured to activate the electronic match’.
Re: claim 12, Gerardi fairly discloses a predefined burst altitude per the above, while the microprocessor is adequately configured to perform activation of the projectile as recited.
Re: claim 13, disclosure of a microprocessor reasonably inherently requires the existence of a data interface, such as to program the functions thereof.  That is, microprocessors are not manufactured having their ultimate programing in them.  Thus, Gerardi meets the claim.  The electronic match being that element activating the burst charge, no patentable distinction can be drawn between claim 1 and the latter portion of this claim.
Re: claim 20, in view of the structure disclosed by Gerardi, the method of controlling a pyrotechnic projectile would be inherent, since it is the normal and logical manner in which the projectile is controlled.

Claim 24 and, alternatively, claims 1, 5, 7-9, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as unpatentable over Gerardi in view of US 2012/0138319 to Demmitt.
Anent the claims, should the rejections above fail, Gerardi discloses the claimed invention as applied above except for an altitude sensor (explicitly), such being a barometric 
Demmitt discloses a projectile 10, e.g., Figs. 1-2, including a GPS module 67, e.g., Fig. 3, an altitude sensor 68, and an electronic controller 64 configured to poll the altitude sensor to determine when the altitude of the projectile is above a predefined threshold and cause activation (explosion) of the projectile at least in part according to the altitude of the projectile, ¶ [0041] (also disclosing a barometric altimeter), in the same field of endeavor (air burst explosive projectiles) for the purpose of releasing contents of the projectile, ¶ [0003].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gerardi as taught by Demmitt in order to activate at a desired altitude.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.  See also further rationale(s) provided above.

Claims 2 – 4, 6, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gerardi, either alone or in view of Demmit, in view of US 2006/0086277 to Bossarte et al. (“Bossarte” also cited by Applicant).
Re: claim 2, Gerardi discloses the claimed invention as applied above except for further including: a lift charge configured to propulse the pyrotechnic projectile, and a further electronic match configured to activate the lift charge; wherein the electronic controller is coupled to the further electronic match and cause the further electronic match to activate the lift charge.
1, e.g., Fig. 1, comprising a burst charge 9, an electronic match 6 configured to activate the burst charge, ¶ [0030], and an electronic controller, inter alia, 11, e.g., Fig. 2, coupled to the electronic match, via wires 7, and further comprising a lift charge 8 configured to propulse the pyrotechnic projectile, id., and a further electronic match 5 configured to activate the lift charge, id.; wherein the electronic controller is coupled to the further electronic match and causes the further electronic match to activate the lift charge, id., in the same field of endeavor for the purpose of firing such a projectile from a mortar tube 2, id.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the base reference, Gerardi, as taught by Bossarte in order to fire the projectile from a mortar tube. See also further rationale(s) provided above.
Re: claim 3, Bossarte further discloses the controller configured to activate the lift charge, ¶ [0031].
Re: claim 4, Bossarte further discloses the controller being electrically coupled to a control system 33 from which the launch signal may be received.  Bossarte discloses “cues,” which can be reasonably construed as signals.
Re: claim 6, Bossarte further discloses black powder, ¶ [0006].
Re: claim 14, Bossarte further discloses the electronic match being configured to activate after an input time, id.
Re: claim 15, Bossarte further discloses wherein the controller is configured to receive a test signal, and test the pyrotechnic projectile upon receipt of the test signal, ¶ [0050].
Re: claim 19, Bossarte further discloses wherein the controller is configured to deactivate the firework if the testing of the pyrotechnic projectile fails, ¶ [0051].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
11-Jan-22